Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Office action is responsive to the amendment filed on 01/20/2021 and agreements reached for Examiner’s Amendment during the Examiner initiated interview.
Claims 1- 3, 6- 7, 9- 11, 13- 16, 18, & 20 are allowed. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mark W. Catansese (# 64,279) on 02/09/2021 & 02/11/2021 (please see the attached interview summary and Office action appendix for additional details). For the following amended claims underline emphasis indicates insertions by the examiner and strikethrough or [[ ]] emphasis indicate deletions by the examiner. The claims 1, 16, & 18 of this application have been amended as follows:

1. (Currently Amended) A method comprising: 
receiving sensor data, operational condition data, and failure event data of a physical a piece of equipment;

applying the regression model to external sensor readings and operating data for [[a]]the piece of equipment; and
outputting a recommendation based on the regression model;
wherein generating the regression model comprises: 
transforming the sensor data, the operational condition data, and the failure event data into the discrete state values and actions;
building a state machine to indicate state transitions under different actions; 
learning the policies as a probability of an action for a given state; and
learning the health indicators through reinforcement learning on the discrete state values and actions to generate the regression model,
wherein the regression model is generated without artificial labels and domain knowledge of the physical system, a[[or]] non-physical system, or the piece of equipment,   
wherein outputting the recommendation comprises multiple actions each action to change the piece of equipment to a next state value of the discrete state values, wherein the external sensor readings and operating data are associated with a current state value of the discrete state values; and the regression model ranks each of the multiple actions based on a corresponding next state value of the discrete state values for a respective action having a health indicator better than the other next state value of the discrete state values for the other respective actions.

a memory; and
a hardware processing device operatively coupled the memory, wherein the hardware processing device is configured to: 
receive sensor data, operational condition data, and failure event data of a physical a piece of equipment;
generate a regression model to determine health indicators that indicate equipment performance based on learned policies, discrete state values, and rewards;
apply the regression model to external sensor readings and operating data for [[a]]the piece of equipment; and
output a recommendation based on the regression model;
wherein to generate the regression model comprises: 
transform the sensor data, the operational condition data, and the failure event data into the discrete states values and actions;
build a state machine involving a Markov Decision Process (MDP) to indicate state transitions of different actions; and
learn the value function as a mapping between health scores and discrete state values through reinforcement learning to generate the regression model,
wherein the regression model is generated without artificial labels and domain knowledge of the physical system, a[[or]] non-physical system, or the piece of equipment,


18. (Currently Amended) A non-transitory computer-readable medium storing instructions executed by a processing device configured to: 
receive sensor data, operational condition data, and failure event data of a physical a piece of equipment;
generate a regression model to determine health indicators that indicate equipment performance based on learned policies, discrete state values, and rewards;
apply the regression model to external sensor readings and operating data for [[a]]the piece of equipment; and
output a recommendation based on the regression model;
wherein the processing device is configured to generate the regression model by: 
transforming the sensor data, the operational condition data, and the failure event data into the discrete state values and actions;
building a state machine to indicate state transitions under different actions; 

learning the health indicators through reinforcement learning on the discrete state values and actions to generate the regression model,
wherein the regression model is generated without artificial labels and domain knowledge of the physical system, a[[or]] non-physical system, or the piece of equipment,  
wherein outputting the recommendation comprises multiple actions each action to change the piece of equipment to a next state value of the discrete state values, wherein the external sensor readings and operating data are associated with a current state value of the discrete state values; and the regression model ranks each of the multiple actions based on a corresponding next state value of the discrete state values for a respective action having a health score better than the other next state value of the discrete state values for the other respective actions.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANTOSH R. POUDEL whose telephone number is (571)272-2347.  The examiner can normally be reached on Monday - Friday (8:30 am - 5:00 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SANTOSH R POUDEL/Primary Examiner, Art Unit 2115